Exhibit 10.22

 

ARTISAN COMPONENTS, INC.

 

CTO SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is made and entered into by and
between Scott Becker (the “Executive”) and Artisan Components, Inc., a Delaware
Corporation (the “Company”), effective as of July 19, 2004 (the “Effective
Date”).

 

RECITALS

 

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control.

 

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company for
the benefit of its stockholders.

 

3. The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment without cause or
following a Change of Control. These benefits will provide Executive with
enhanced financial security and incentive and encouragement to remain with the
Company.

 

4. Certain capitalized terms used in the Agreement are defined in Section 5
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Term of Agreement. This Agreement will terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

 

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination prior to a Change of Control, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement.



--------------------------------------------------------------------------------

3. Severance Benefits.

 

(a) Involuntary Termination other than for Cause, Death or Disability Prior to a
Change of Control. If prior to a Change of Control, the Company (or any parent
or subsidiary of the Company employing Executive) terminates Executive’s
employment with the Company (or any parent or subsidiary of the Company) without
Executive’s consent and for a reason other than Cause, Executive becoming
Disabled or Executive’s death, and Executive signs and delivers to the Company a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Release Agreement”), then promptly following such termination
of employment, or, if later, the effective date of the Release Agreement,
Executive will receive the following severance from the Company:

 

(i) Accrued Compensation. Executive will be entitled to receive all accrued
vacation, expense reimbursements and any other benefits due to Executive through
the date of termination of employment in accordance with the Company’s then
existing employee benefit plans, policies and arrangements.

 

(ii) Severance Payment. Executive will be paid continuing payments of severance
pay at a rate equal to Executive’s base salary rate (excluding any target
bonus), as then in effect, for a period of time from the date of such
termination based on Executive’s number of years of employment with the Company
as provided below (the “Severance Payment Period”), to be paid periodically in
accordance with the Company’s normal payroll policies; provided, however, that
if during the Severance Payment Period Executive engages in Competition or
breaches the covenants in Section 6 or in the Release Agreement, all payments
pursuant to this subsection will immediately cease.

 

Number of Years Employed by the Company

--------------------------------------------------------------------------------

 

Severance Payment Period

--------------------------------------------------------------------------------

Less than or equal to 2 years

  3 months

Greater than 2 years but less than or equal to 3 years

  4 months

Greater than 3 years but less than or equal to 4 years

  5 months

Greater than 4 years

  6 months

 

(iii) Continued Employee Benefits. Executive will receive Company-paid coverage
during the Severance Payment Period for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans; provided, however, that if during
the Severance Payment Period Executive engages in Competition or breaches the
covenants in Section 6 or in the Release Agreement, all Company-paid coverage
pursuant to this subsection will immediately cease.

 

(iv) Payments or Benefits Required by Law. Executive will receive such other
compensation or benefits from the Company as may be required by law (for
example, “COBRA” coverage under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”)).

 

-2-



--------------------------------------------------------------------------------

(b) Involuntary Termination other than for Cause, Death or Disability or
Termination for Good Reason within Twelve Months of a Change of Control. If
within twelve (12) months following a Change of Control (i) Executive terminates
his or her employment with the Company (or any parent or subsidiary of the
Company) for Good Reason or (ii) the Company (or any parent or subsidiary of the
Company) terminates Executive’s employment without Executive’s consent for other
than Cause, Executive becoming Disabled or Executive’s death, and Executive
signs and does not revoke the Release Agreement, then Executive will receive the
following severance from the Company:

 

(i) Accrued Compensation. Executive will be entitled to receive all accrued
vacation, expense reimbursements and any other benefits due to Executive through
the date of termination of employment in accordance with the Company’s then
existing employee benefit plans, policies and arrangements.

 

(ii) Severance Payment. Executive will be paid a lump-sum severance payment
equal to twelve (12) months of Executive’s base salary, as then in effect, and a
prorated portion of Executive’s target bonus for the year of termination
calculated based on the number of months in the fiscal year of termination
during which Executive was employed by the Company.

 

(iii) Continued Employee Benefits. Executive will receive Company-paid coverage
for a period of twelve (12) months for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans; provided, however, that in the
event Executive engages in Competition or breaches the covenants in Section 6 or
in the Release Agreement during the six-month period following such termination,
all Company-paid coverage pursuant to this subsection will immediately cease.

 

(iv) Payments or Benefits Required by Law. Executive will receive such other
compensation or benefits from the Company as may be required by law (for
example, under Section 4980B of the Code).

 

(c) Other Terminations. If Executive voluntarily terminates Executive’s
employment with the Company or any parent or subsidiary of the Company (other
than for Good Reason within twelve (12) months of a Change of Control) or if the
Company (or any parent or subsidiary of the Company employing Executive)
terminates Executive employment with the Company (or any parent or subsidiary of
the Company) with Executive’s consent or for Cause, then Executive will (i)
receive his or her earned but unpaid base salary through the date of termination
of employment, (ii) receive all accrued vacation, expense reimbursements and any
other benefits due to Executive through the date of termination of employment in
accordance with established Company plans, policies and arrangements, and (iii)
not be entitled to any other compensation or benefits (including, without
limitation, accelerated vesting of stock options) from the Company except to the
extent provided under the applicable stock option agreement(s) or as may be
required by law (for example, “COBRA” coverage under Section 4980B of the Code).

 

-3-



--------------------------------------------------------------------------------

(d) Termination due to Death or Disability. If Executive’s employment with the
Company (or any parent or subsidiary of the Company) is terminated due to
Executive’s death or Executive’s becoming Disabled, then Executive or
Executive’s estate (as the case may be) will (i) receive the earned but unpaid
base salary through the date of termination of employment, (ii) receive all
accrued vacation, expense reimbursements and any other benefits due to Executive
through the date of termination of employment in accordance with
Company-provided or paid plans, policies and arrangements, and (iii) not be
entitled to any other compensation or benefits from the Company except to the
extent required by law (for example, “COBRA” coverage under Section 4980B of the
Code).

 

(e) Exclusive Remedy. In the event of a termination of Executive’s termination
of employment with the Company (or any parent or subsidiary of the Company), the
provisions of this Section 3 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled (including any contrary provisions in any prior agreement between
Executive and the Company), whether at law, tort or contract, in equity, or
under this Agreement. Executive will be entitled to no benefits, compensation or
other payments or rights upon termination of employment other than those
benefits expressly set forth in this Section 3.

 

4. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 4, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 4(a)(i) shall be
either:

 

  (a) delivered in full, or

 

  (b) delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 4 shall be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section
4, the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 4.

 

-4-



--------------------------------------------------------------------------------

5. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

 

(a) Benefit Plans. “Benefit Plans” means plans, policies or arrangements that
the Company sponsors (or participates in) and that immediately prior to
Executive’s termination of employment provide Executive and/or Executive’s
eligible dependents with medical, dental, and/or vision benefits. Benefit Plans
do not include any other type of benefit (including, but not by way of
limitation, disability, life insurance or retirement benefits). A requirement
that the Company provide Executive and Executive’s eligible dependents with
coverage under the Benefit Plans will not be satisfied unless the coverage is no
less favorable than that provided to Executive and Executive’s eligible
dependents immediately prior to Executive’s termination of employment.
Notwithstanding any contrary provision of this Section 5, but subject to the
immediately preceding sentence, the Company may, at its option, satisfy any
requirement that the Company provide coverage under any Benefit Plan by instead
providing coverage under a separate plan or plans providing coverage that is no
less favorable or by paying Executive a lump sum payment sufficient to provide
Executive and Executive’s eligible dependents with equivalent coverage under a
third party plan that is reasonably available to Executive and Executive’s
eligible dependents.

 

(b) Cause. “Cause” means (i) a willful failure by Executive to substantially
perform Executive’s duties as an employee, other than a failure resulting from
the Executive’s complete or partial incapacity due to physical or mental illness
or impairment, (ii) a willful act by Executive that constitutes gross misconduct
and that is injurious to the Company, (iii) circumstances where Executive
willfully imparts material confidential information relating to the Company or
its business to competitors or to other third parties other than in the course
of carrying out Executive’s duties, (iv) a material and willful violation by
Executive of a federal or state law or regulation applicable to the business of
the Company or (v) Executive’s conviction or plea of guilty or no contest to a
felony. No act or failure to act by Executive will be considered “willful”
unless committed without good faith and without a reasonable belief that the act
or omission was in the Company’s best interest.

 

(c) Change of Control. “Change of Control” means the occurrence of any of the
following:

 

(i) the sale, lease, conveyance or other disposition of all or substantially all
of the Company’s assets to any “person” (as such term is used in Section 13(d)
of the Securities Exchange Act of 1934, as amended), entity or group of persons
acting in concert;

 

(ii) any person or group of persons becoming the “beneficial owner” (as defined
in Rule 13d-3 under said Act), directly or indirectly, of securities of the
Company representing 50% or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

(iii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its controlling entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity (or its controlling entity) outstanding immediately after such merger or
consolidation; or

 

-5-



--------------------------------------------------------------------------------

(iv) a contest for the election or removal of members of the Board that results
in the removal from the Board of at least 50% of the incumbent members of the
Board.

 

(d) Competition. “Competition” will mean Executive’s direct or indirect
engagement in (whether as an employee, consultant, agent, proprietor, principal,
partner, stockholder, corporate officer, director or otherwise), or ownership
interest in or participation in the financing, operation, management or control
of, any person, firm, corporation or business that competes with Company or is a
customer of the Company.

 

(e) Disability. “Disability” will mean that Executive has been unable to perform
the principal functions of Executive’s duties due to a physical or mental
impairment, but only if such inability has lasted or is reasonably expected to
last for at least six months. Whether Executive has a Disability will be
determined by the Board based on evidence provided by one or more physicians
selected by the Board.

 

(f) Good Reason. “Good Reason” means (without Executive’s consent) (i) a
material reduction in Executive’s title, authority, status, or responsibilities,
(at Artisan compared to the surviving corporation as a whole), (ii) the
reduction of Executive’s aggregate base salary and target bonus opportunity as
in effect immediately prior to such reduction, or (iii) a relocation of
Executive’s principal place of employment by more than thirty (30) miles.

 

6. Non-Solicitation. For a period beginning on the Effective Date and ending one
year after the Executive ceases to be employed by the Company, Executive,
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, member, consultant, agent, founder, co-venturer or otherwise, will
not: (i) solicit, induce or influence any person to leave employment with the
Company; or (ii) directly or indirectly solicit business from any of the
Company’s customers and users on behalf of any business that directly competes
with the principal business of the Company.

 

7. Successors.

 

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b) The Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

-6-



--------------------------------------------------------------------------------

8. Notice.

 

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its President.

 

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his or her rights hereunder.

 

9. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

 

(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including (without limitation) any prior offer letter, employment agreement or
severance agreement between Executive and the Company). No future agreements
between the Company and Executive, other than the Release Agreement, may
supersede this Agreement, unless they are in writing and specifically mention
this Section 9(d).

 

-7-



--------------------------------------------------------------------------------

(e) Choice of Law. The laws of the State of California (without reference to its
choice of laws provisions) will govern the validity, interpretation,
construction and performance of this Agreement.

 

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

 

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

 

(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY

 

ARTISAN COMPONENTS, INC.

   

By:

 

/s/ Mark R. Templeton

--------------------------------------------------------------------------------

   

Title:

 

CEO

--------------------------------------------------------------------------------

EXECUTIVE

 

SCOTT BECKER

   

By:

 

/s/ Scott T. Becker

--------------------------------------------------------------------------------

   

Title:

 

CTO

--------------------------------------------------------------------------------

 

-9-



--------------------------------------------------------------------------------

ARTISAN COMPONENTS, INC.

 

AMENDMENT NO. 1 TO SEVERANCE AGREEMENT

 

This Amendment No. 1 (this “Amendment”) to the Severance Agreement (the
“Agreement”) dated July 19, 2004 by and between Scott Becker (the “Executive”)
and Artisan Components, Inc., a Delaware Corporation (the “Company”), is made
and entered into as of August 2, 2004 (the “Effective Date”) by and between
Executive and the Company.

 

RECITALS

 

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control.

 

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an additional incentive to continue his
or her employment and to motivate Executive to maximize the value of the Company
for the benefit of its stockholders.

 

3. The Board believes that it is imperative to provide Executive with certain
additional severance benefits relating to Executive’s equity interest in the
Company. These benefits will provide Executive with enhanced financial security
and incentive and encouragement to remain with the Company.

 

4. Certain capitalized terms used in the Amendment are defined in Section 5 of
the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Involuntary Termination other than for Cause, Death or Disability or
Termination for Good Reason within Twelve Months of a Change of Control. Section
3(b) of the Agreement is hereby amended to add the following subsection
immediately after Section 3(b)(iv) of the Agreement:

 

“(v) Options and Restricted Stock. 100% of the unvested shares subject to all of
Executive’s options (the “Options”) to purchase Company common stock outstanding
on the date of such termination (whether granted to Executive on, before or
after the date of this Agreement) and 100% of any of Executive’s shares of
Company common stock subject to a Company repurchase right upon Executive’s
termination of employment for any reason (the

 

-10-



--------------------------------------------------------------------------------

“Restricted Stock”) whether acquired by Executive on, before or after the date
of this Agreement, will immediately vest upon such termination. In all other
respects, such Options and Restricted Stock will continue to be subject to the
terms and conditions of the stock plans, if any, under which they were granted
and any applicable agreements between the Company and Executive.”

 

2. Effect. Except as expressly set forth in this Amendment, the Agreement shall
continue in full force and effect in accordance with its terms.

 

3. Miscellaneous. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of California,
without reference to the conflict of laws provisions thereof. This Amendment and
the Agreement may be amended only by a writing signed by the Company and
Executive.

 

[Remainder of Page Intentionally Left Blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the Effective Date set
forth above.

 

COMPANY

 

ARTISAN COMPONENTS, INC.

   

By:

 

/s/ Mark R. Templeton

--------------------------------------------------------------------------------

   

Title:

 

CEO

--------------------------------------------------------------------------------

EXECUTIVE

 

SCOTT BECKER

   

By:

 

/s/ Scott T. Becker

--------------------------------------------------------------------------------

   

Title:

 

CTO

--------------------------------------------------------------------------------

 

-12-